Norton, J.,
Concurring. — While agreeing to the ■conclusion reached in this case, I do not concur in so much of the opinion as announces the doctrine that an ■employe operating and under the control of an incompetent vice-principal, who sustains an injury occasioned by the negligence of such vice-principal, cannot recover for suck injury, if he had knowledge of such incompetency, .and made no complaint to the company. I know of no .authority recognizing the doctrine.
Judge Black concurs in what is herein said.